Citation Nr: 1617192	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-15 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for numbness and tingling in the left upper extremity, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to a temporary total evaluation for convalescence for a cervical spine surgery.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to August 2005 and from November 2005 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran and K.C. testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in July 2011 to provide the representative with copies of VA examinations and to afford the Veteran VA examinations for his increased rating and TDIU claims.  

In March 2012, the Veteran's then attorney requested another Travel Board hearing in addition to an informal telephone conference before a decision review officer.  As stated above, the Veteran already presented testimony on these issues in February 2011.  The Board notes that the Veteran is not entitled to another hearing before the Board as a matter of course.  In fact, the language of the applicable statute and regulation state in pertinent part that "[a]n appellant....may request a hearing....." (emphasis added).  38 C.F.R. § 20.703 (2015).  The Veteran and his attorney were both present at the time of the February 2011 hearing, where the Veteran fully presented his contentions with regard to the history of his disabilities and the reasons why he felt his claims should be granted.  In addition, the Veteran and his attorney have not stated why the first hearing was insufficient or why another hearing is necessary.  As for the request for a conference before a decision review officer, the RO sent a letter to the Veteran in November 2012 confirming whether such conference was requested.  The Veteran was instructed to confirm whether he desired such conference or else his appeal would be transferred back to the Board.  No response was received.  Accordingly, the Veteran's request for another hearing is denied.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.1304 (2015).

In April 2013 the Board denied the above listed claims, as well as other unrelated claims.  The Veteran timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court deemed all issues other than the ones listed above to be abandoned by the Veteran.  The Court vacated and remanded the above listed issues for additional consideration consistent with the terms of Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 Memorandum Decision, the Court stated that the Board found in April 2013 that an examination was not required because the evidence failed to show a competent medical opinion supported by a rationale that the Veteran's cervical spine and left upper extremity disorders are secondary to his service-connected lumbar spine disability.  The Court noted that requiring competent medical evidence is not consistent with the low threshold required by 38 U.S.C.A. § 5103A(d)(2).  The Court found that the Board applied the wrong standard in determining that VA did not have a duty to provide a medical examination in connection with the Veteran's service-connection claims.  The Court further found that it could not conclude that the error was harmless.  The Court reported that the record includes two medical opinions that the Veteran's condition is related to his military service, the Veteran's statements that he believes that his cervical spine condition is related to his lumbar spine condition, and a November 2008 VA treatment note that indicates that the Veteran's "complaints [were] consistent with superficial radial sensory neuropathy, possibly iatrogenic from restraining during lumbar spine surgery."  The Court, thereafter, found that it was necessary to remand the claims of entitlement to service connection for cervical spine condition and for numbness and tingling in the left upper extremity for the Board to apply the correct standard and determine whether a VA examination is necessary.  The Court reported that as it could not predict what evidence might be produced from additional development, the remand of the Veteran's service-connection claims was to include direct and secondary bases.  Lastly, the Court remanded the issues of entitlement to a temporary total evaluation for convalescence for a cervical spine surgery and entitlement to a TDIU inextricably intertwined with the outcome of the Veteran's service connection claims.

The Board notes that in April 2013 the Board found the Veteran's reports of in-service cervical spine injuries to lack credibility and, therefore, the March 2011 private opinion, based upon the assertions, to lack probative value.  In addition, the Board found that the service connection questionnaires completed by a VA physician in March 2009 and March 2011, indicating that the Veteran's disability was as likely as not related to his service and was at least possibly related to service, respectively, lacked probative value as no rationale for the opinions was provided.

Thus, in light of the Court's determination and consideration of the evidence of record, the claims must be remanded for the Veteran to be afforded a VA medical examination.  

Review of the claims file reveals VA treatment records dated to August 2013.  In a letter dated in March 2014 the Veteran identified treatment at the Ralph H. Johnson VA Medical Center (VAMC).  In addition, review of the treatment records associated with the claims file reveals records that were scanned into Vista Imaging.  It is unclear whether these records have been associated with the claims file.  On remand, attempts should be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since August 2013 and treatment records scanned into Vista Imaging.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A private Vocational Assessment, dated in August 2013, has been associated with the claims file.  The Vocational Rehabilitation Consultant rendered the opinion that the Veteran is unemployable due to chronic pain due to his service-connected lumbar spine conditions with secondary symptoms related to the left leg and foot. 

The Veteran does not currently meet the schedular criteria for the award of TDIU.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the claim must be referred to the Director of C&P for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since August 2013 and treatment records scanned into Vista Imaging.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded appropriate VA examination(s) to determine the etiology of any degenerative disc disease of the cervical spine and/or numbness and tingling of the left upper extremity found to be present.  Provide the examiner the Veteran's claims file for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any degenerative disc disease of the cervical spine and/or numbness and tingling of the left upper extremity found to be present is related to disease, injury, or other events during the Veteran's service.  

The examiner should also render an opinion regarding whether it is at least as likely as not that any degenerative disc disease of the cervical spine found to be present is due to or permanently aggravated by the Veteran's lumbar spine disability.

The examiner should also render an opinion regarding whether it is at least as likely as not that any numbness and tingling of the left upper extremity found to be present is due to or permanently aggravated by the Veteran's lumbar spine disability.

The rationale for all opinions expressed should be provided. 

3.  Thereafter, readjudicate the claims of entitlement to service connection for degenerative disc disease of the cervical spine and numbness and tingling of the left upper extremity.  If the Veteran does not meet the schedular criteria for award of a TDIU, the claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to an TDIU, in accordance with 38 C.F.R. § 4.16(b).

4.  Then review the record and readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

